Citation Nr: 1134493	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-09 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a hypodense liver lesion.

2.  Entitlement an initial evaluation in excess of 10 percent for pansinusitis and allergic rhinitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from July 1986 to March 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans (VA) Regional Office (RO), which denied service connection for a hypodense liver lesion.  That decision also granted service connection for pansinusitis and allergic rhinitis with a 10 percent evaluation assigned.  The Veteran disagreed with the evaluation assigned.  The Veteran also disagreed with the denial of service connection for a right knee disability and the evaluation assigned for obstructive sleep apnea in that rating decision.  However, prior to the certification of the case to the Board the Veteran withdrew the appeals with respect to those claims and the RO closed those appeals.  Accordingly, the appeal before the Board is limited to the claims listed on the cover page. 

The record reflects that the Veteran requested a hearing before a Veterans Law Judge but that he subsequently cancelled the hearing request.

The issue of entitlement to an initial rating in excess of 10 percent for pansinusitis and allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

A hypodense liver lesion was identified in service and was diagnosed following discharge from service.



CONCLUSION OF LAW

Service connection for a hypodense liver lesion is established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to grant the claim for service connection for a hypodense liver lesion, the Board finds that no discussion of VCAA compliance is necessary at this time.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran alleges that he was diagnosed with a lesion on his liver while in service.  A review of the service treatment records reveal a March 2006 computed tomography (CT) finding of a nonspecific hypodense liver lesion.  On VA examination conducted in July 2006 the Veteran was diagnosed as having hypodense liver lesions.  Moreover, on VA examination in February 2009, the diagnosis was asymptomatic hypodense cyst of the liver.  As a hypodense liver lesion was initially diagnosed during service and the current medical evidence reveals a diagnosis of a hypodense liver lesion, the Board finds that the evidence of record is sufficient to grant service connection for a hypodense liver lesion.  


ORDER

Service connection for a hypodense liver lesion is granted.



REMAND

The Board finds that the claim for an initial increased rating for pansinusitis and allergic rhinitis warrants further development.

The Veteran was last afforded a VA examination of the sinuses in February 2009.  In a May 2009 written statement, the Veteran reported that his sinus symptoms have increased in severity.  He reported that within the past few months his sinus blockage has worsened to point where he has constant headaches and pressure at the bridge of his nose his nose and over his eyes.  He also indicated that he has constant crusting during the day as well as nasal drip down the back of his throat.

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the RO/AMC should arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected pansinusitis and allergic rhinitis.

The Veteran has also reported that he has been seeing another ENT specialist who has prescribed Singular to help with possible allergic symptoms.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for pansinusitis and allergic rhinitis since his discharge from service, to include the reported treatment by the ENT specialist.  After securing the necessary release, the RO/AMC should request any relevant records identified by the Veteran. 

2.  After any additional treatment records are obtained and associated with the Veteran's claims file, schedule him for a VA sinus examination to determine the current severity of his service-connected pansinusitis and allergic rhinitis.  All indicated tests and studies should be conducted.  The claims folder must be provided to and be reviewed by the examiner in conjunction with the examination.

The examiner should note the nature and severity of all symptoms associated with the Veteran's pansinusitis and allergic rhinitis, to include the number and duration of any incapacitating episodes of sinusitis per year, the frequency and length of antibiotic treatment, and the number of non-incapacitating episodes of sinusitis per year.  The examiner should also note the presence or absence of polyps associated with the Veteran's rhinitis.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


